Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Application No. 17/213,195 filed on 03/25/2021.
Claims 1-20 have been examined and are pending in this application. 
Priority
Acknowledgment is made of Applicant’s claim for priority under 35 U.S.C. 119 (c) Provisional Application No. 63/003,823 filed on 04/01/2020, and Provisional Application  No. 63/039,406, filed on 06/15/2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-7, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, claim 6 line 2 recites the element a “ second supplemental data item”. Claim 6 depends of claim 1, and claim 1 does not have a previous recitation of a “first supplemental data item” or a “supplemental data item”.   As a result, the term “second supplemental data item” is a relative term which renders the claim indefinite because the intended scope of the claim is unclear (See MPEP 2173.05(b)). Appropriate correction is required to ensure proper claim interpretation.
Regarding claim 7, claim 7 line 3 also recites “second supplemental data item” and claim 7 is dependent of claim 6. Appropriate correction is required to ensure proper claim interpretation.
Regarding claim 9, the term “common format” in claim 9 is a relative term which renders the claim indefinite. The term “common format” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-12, 14-15, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mohn et al. (U.S. 20190347945 A1; Hereinafter “Mohn”) in view of Simons (U.S. 20200213329 A1; Hereinafter “Simons”).
Regarding claim 1, Mohn teaches a method for communicating vehicle data, comprising (Mohn: para [0188], “ a system for communicating vehicle information may provide a data acquisition device mountable in a vehicle and a mobile communication device, e.g., a cellular phone that is configured to provide wireless communication with the data acquisition device”): 
at a vehicle data feed server having one or more processors and memory storing instructions for execution by the one or more processors(Mohn: fig. 7, para[0114], “Computing device 700 includes a processor 702, memory 704, a storage device 706, ..The processor 702 may process instructions for execution within the computing device 700, including instructions stored in memory 704 or on storage device 706.. In other implementations, multiple processors and/or multiple buses may be used.”), wherein the vehicle data feed server is coupled to a plurality of vehicles via one or more communication networks (Mohn: fig. 7, para[0022], “each portable wireless data transfer and display device being associated with a corresponding one of a plurality of vehicles, via a long-range wireless network”): 
receiving a plurality of real-time vehicle data flows from the plurality of vehicles via the one or more communication networks (Mohn: fig. 7, para[0123], “The network device may utilize the communication module to receive vehicle data and driver information, at predetermined times, such as at real-time or at intervals that approximate real-time, from a plurality of portable wireless data transfer and display devices via a long-range wireless network.”), wherein each real-time vehicle data flow is associated with a respective vehicle and includes at least vehicle telemetry data of the respective vehicle (Mohn: para[0148], “Portable wireless data transfer and display device 112a receives an indication of the vehicle identification as part of the vehicle data…. In some examples, the indication of the vehicle identification may represent a unique identifier of ECM 202 and/or a unique identifier of data acquisition device 106a”, para [0051], “data acquisition devices 106a-106c are electronic devices that collect vehicle data about vehicles' 102a-102c, such as location, speed, operational parameters, acceleration, operating hours, and/or other vehicle-related information.”, see also fig. 1 para[0055-0056]); 
receiving from a user of a client device a user credential and a vehicle data request (Mohn: para[0123], “The network device may than receive data requests for vehicle data and driver information from one of more remote computer devices, such as from the owners of cargo, driving companies, etc. ”).
Mohn does not explicitly teach receiving a plurality of credentials and associated access levels to vehicle data; storing the plurality of credentials with the associated access levels in a database; in response to the vehicle data request: determining, based on the user credential, whether the user is authorized to access vehicle data associated with the user credential, where the vehicle data includes a subset of the plurality of real-time vehicle data flows; and in accordance with a determination that the user is authorized to access the vehicle data associated with the user credential, forwarding the subset of the plurality of real-time vehicle data flows to the client device.
However, in an analogous art, Simons teaches receiving a plurality of credentials and associated access levels to vehicle data (Simons: fig. 9, para[0150], “data platform 910 receives block entry 901 which is to be maintained in blocks of blockchains 930-932 (step 1001). Para[0142], “Block entry 901 is representative of any data transaction that will be permanently recorded into the blockchain, such as those data received and recorded from passengers requesting a ride, connected devices, autonomous vehicle fleet managers and staff, and external sources (e.g., GPS transceivers, key fobs, loyalty cards, and the like). Block entry 901 further comprises portions of data which have been represented herein by Vehicle ID... Vehicle ID maintains the inventory, and availability status, of autonomous vehicles in a geographical area.”, “The block entries each comprise a plurality of data portions that are each associated with an access level.” See also para[0108]); 
storing the plurality of credentials with the associated access levels in a database (Simons: para[0150], “each of the portions of data is evaluated for an access level and added to a block in each of blockchains 930-932 based on the identified access level (step 1004).”, see also para[0108], “The receiver 428 may relay these data to an intermediate transmitter or processor prior to their being recorded in the blockchain, or the receiver 428 may relay or otherwise transmit these data directly to computing and communication systems carrying out the recording of the data to the blockchain.”); 
in response to the vehicle data request: determining, based on the user credential, whether the user is authorized to access vehicle data associated with the user credential, where the vehicle data includes a subset of the plurality of real-time vehicle data flows (Simons: para [0151], “data platform 910 receives a request to view one or more data portions of a block entry wherein the request comprises an access code associated with at least one access level (step 1005). The access code may be associated with a public, permissive, or private access level. Data platform 910 then evaluates the access code in the request with each of blockchains 930-932 maintaining each of the separate block records for each of the data portions (step 1006).)” See also fig. 2 step 202 and 203 ); and 
in accordance with a determination that the user is authorized to access the vehicle data associated with the user credential, forwarding the subset of the plurality of real-time vehicle data flows to the client device (Simons: fig. 9, para [0151], “If the access code associated with the requesting user is determined to be private, a customized view will be generated for the requesting user indicating all portions of the data from block entry 901 (i.e., Vehicle, Passenger, and Rate)”, see also para[0063]).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Simons into the teaching of Mohn to include authorizing user’s access to the requested data based user credentials and access level because it will improve the security of the system and will also increase the efficiency in identifying entry data that a user is authorized to access(Simons: para [0064]).
Regarding claim 2, Mohn in view of Simons teaches the independent claim 1. Simons teaches prior to receiving the vehicle data request, associating the subset of the plurality of the real-time vehicle data flows with the user credential based on the access level associated with the user credential (Simons: para [0086], “in some embodiments, the server node 110-112 is required to identify or classify portions of the data into one or more categories. ... When a block entry 140-142 is added, the initial line of the entry that typically includes the hash of previous blocks and a time stamp may be amended to include information regarding the data categories within the entry, access level for each data portion, access restrictions, or the like. For example, some embodiments may create an index and/or access level information that stored within the block entry. As such, when the data is later retrieved it can easily be identified or associated with an appropriate access level.”).
Regarding claim 5, Mohn in view of Simons teaches the independent claim 1. Simons teaches supplementing a data item in the vehicle data associated with the user credential with a first supplemental data item, wherein the first supplemental data item is forwarded to the client device in conjunction with the respective data item in the vehicle data (Simon: fig. 5, para[0127-0129], “Block entry 501 is requested by a user from a user device in the distributed network of nodes and contains the data portions…each of the portions of data is evaluated for an access level and added to a block in each of blockchains 530-532 based on the identified access level (step 604)” ).
Regarding claim 6, Mohn in view of Simons teaches the independent claim 1. Simons teaches supplementing each of the plurality of real-time vehicle data flows with a second supplemental data item (Simon: fig. 5, para[0127-0129], “Block entry 501 is requested by a user from a user device in the distributed network of nodes and contains the data portions …each of the portions of data is evaluated for an access level and added to a block in each of blockchains 530-532 based on the identified access level (step 604)” ); and 
grouping the second supplemental data item and the respective real-time vehicle data flow in a respective vehicle data shard (Simons: fig. 5 blockchain 530-532, para[0129], “block entry 501 further records additional data related to the parking facility transaction such as locations from where the customer initiated the transaction and the involved parking facility 400, time and date stamps for transactions and vehicle entry and exit from facility 400, and photos and/or videos of the vehicle entering, exiting, and moving about the facility 400.”). 
Regarding claim 7, Mohn in view of Simons teaches the dependent claim 6. Simons teaches for each of the subset of the plurality of real-time vehicle data flows, the second supplemental data item is determined according to the access level associated with the user credential, indicating that the respective real-time vehicle data flow is part of the vehicle data associated with the user credential (Simons para[0128], “data platform 510 receives a request to view one or more data portions of a block entry wherein the request comprises an access code associated with at least one access level (step 605). The access code may be associated with a public, permissive, or private access level. Data platform 510 then evaluates the access code in the request with each of blockchains 530-532 maintaining each of the separate block records for each of the data portions (step 606). If the access code associated with the requesting user is determined to be public, a customized view (e.g., record 502) will be generated for the requesting user indicating only Space from block entry 501 (step 607).”).
Regarding claim 8, Mohn in view of Simons teaches the independent claim 1. Simons teaches consolidating the plurality of real-time vehicle data flows, including grouping the plurality of real-time vehicle data flows into a plurality of vehicle data shards, wherein the vehicle data associated with the user credential includes a subset of the plurality of vehicle data shards (Simons: fig. 1, para[0091], “a customized view of the block entry is generated which includes one or more data portions 150-155 associated with the access level (step 204). The customized view may be generated by a data access platform. The customized view may be modified to incorporate only those data portions associated with the validated access level or may include all data portions 150-155 with unauthorized data portions blacked out from the record view. The customized view may be surfaced in a blockchain application (e.g., a DApp) on a user device, transferred to a user in the form of a record message, or displayed in any other manner to a user or user group.”).
Regarding claim 9, Mohn in view of Simons teaches the dependent claim 8. Simons teaches wherein when the plurality of real-time vehicle data flows is grouped into the plurality of vehicle data shards, each data item of the plurality of real-time vehicle data flows is converted into a respective data item of the plurality of vehicle data shards according to a common format (Simons: para[0085], “Block entries 140-142 also each include data portions 150-155. Data portions 150-155 comprise the components which make up each of block entries 140-142 and may be broken into segments based on a user request or a transaction format (both standardized and customized). For example, a portion of data from a transaction may be allocated as private if a user flags the portion of data as confidential. The portion of data may also be allocated as private if the data is of a category which was previously allocated as private.”).
Regarding claim 10, Mohn in view of Simons teaches the dependent claim 8. Simons teaches wherein the plurality of vehicle data shards includes a predefined number of vehicle data shards, and each of the plurality of real-time vehicle data flows is entirely grouped in a respective one of the vehicle data shards (Simons: para[0087], “the user may set a default setting allocating all of the data in the transaction as public and selectively allocate individual segments of data as private, and vice versa. Likewise, a portion of the data may also be allocated as permissive where the data is not available to the general public but may be accessible to users of various groups, such as auditing committee members, law enforcement officers, government regulation personnel, medical staff, and the like. In other examples, blockchain 120 may include default rules to allocate portions of data as private, permissive, or public.”), 
the method further comprising: storing the plurality of vehicle data shards in the database of the vehicle data feed server according to a pre-defined data storage rule (Simons: para[0186], “According to the customer's account data, for example, the application associates the vehicle 1820 with the license plate number. A record of the estimated time in and time out and the license plate number of vehicle 1820 is transferred from user 1810 to database 1840 indicating the predicted duration for the parking transaction. The record is then maintained in blockchain 1860 via server 1850.”).
Regarding claim 11, Mohn in view of Simons teaches the dependent claim 8. Simons teaches wherein for each vehicle data shard, data items in a respective subset of the real-time vehicle data flows are grouped into the respective vehicle data shard sequentially according to a temporal order (Simons: fig. 9, para[0146], “Blockchains 930-932 can contain a continuously growing list of records, called blocks, which are linked and secured using cryptography. Each of the block in blockchains 930-932 contains a timestamp and a hash. The hash includes both a cryptographic hash of the current block and a cryptographic hash of the previous block in the blockchain. Each block also contains data associated with a block entry.”). 
Regarding claim 12, Mohn in view of Simons teaches the dependent claim 11. Simons teaches wherein the vehicle data request includes a present request, further comprising: in response to the present request, identifying a reference pointer in the plurality of vehicle data shards corresponding to a temporal location (Simons: para[0073], “examples herein describe that the access code in the request with the blockchain of block entries may be evaluated by processing an encryption code to validate access to view the one or more data portions associated with the access level. In other examples, a pointer is also maintained for each of the plurality of data portions in the block entries indicating at least one published location for each of the plurality of data portions in the block entries”); 
wherein the real-time vehicle data flows collected prior to the temporal location is configured to provide the vehicle data associated with the user credential in response to a previous request that is received from the user of the client device (Simons: para[0125], “Record 502 may contain all or none of the data portions originally entered in block entry 501 and is generated based on the authorization provided by the requesting user and access level each portion of data is associated with.”); and 
wherein the real-time vehicle data flows collected subsequently to the temporal location is configured to provide the vehicle data associated with the user credential in response to the present request(Simons: para[0141-0142], “FIG. 9 illustrates block diagram 900 in an implementation of an enhanced application to generate a customized view of restricted transactions recorded into a blockchain for autonomous vehicle fleet business operations”, “Block entry 901 is subsequently processed by miners and added to a block at the end of the blockchain by data platform 910. Block entry 901 further comprises portions of data which have been represented herein by Vehicle ID, Passenger, and Ride Price or Rate. Vehicle ID maintains the inventory, and availability status, of autonomous vehicles in a geographical area.”).
Regarding claim 14, Mohn teaches a non-transitory computer-readable medium, having instructions stored thereon, which when executed by one or more processors cause the processors to perform operations comprising(Simons: para[0220], “non-transitory storage devices or systems such as fixed or removable magnetic disk drive, an optical drive, solid state memory devices and other processor-readable storage media.”), at a vehicle data feed server coupled to a plurality of vehicles via one or more communication networks (Mohn: fig. 7, para[0022], “each portable wireless data transfer and display device being associated with a corresponding one of a plurality of vehicles, via a long-range wireless network”): 
receiving a plurality of real-time vehicle data flows from the plurality of vehicles via the one or more communication networks (Mohn: fig. 7, para[0123], “The network device may utilize the communication module to receive vehicle data and driver information, at predetermined times, such as at real-time or at intervals that approximate real-time, from a plurality of portable wireless data transfer and display devices via a long-range wireless network.”), wherein each real-time vehicle data flow is associated with a respective vehicle and includes at least vehicle telemetry data of the respective vehicle (Mohn: para[0148], “Portable wireless data transfer and display device 112a receives an indication of the vehicle identification as part of the vehicle data…. In some examples, the indication of the vehicle identification may represent a unique identifier of ECM 202 and/or a unique identifier of data acquisition device 106a”, para [0051], “data acquisition devices 106a-106c are electronic devices that collect vehicle data about vehicles' 102a-102c, such as location, speed, operational parameters, acceleration, operating hours, and/or other vehicle-related information.”, see also fig. 1 para[0055-0056]); 
receiving from a user of a client device a user credential and a vehicle data request (Mohn: para[0123], “The network device may than receive data requests for vehicle data and driver information from one of more remote computer devices, such as from the owners of cargo, driving companies, etc. ”).
Mohn does not explicitly teach receiving a plurality of credentials and associated access levels to vehicle data; storing the plurality of credentials with the associated access levels in a database; in response to the vehicle data request: determining, based on the user credential, whether the user is authorized to access vehicle data associated with the user credential, where the vehicle data includes a subset of the plurality of real-time vehicle data flows; and in accordance with a determination that the user is authorized to access the vehicle data associated with the user credential, forwarding the subset of the plurality of real-time vehicle data flows to the client device.
However, in an analogous art, Simons teaches receiving a plurality of credentials and associated access levels to vehicle data (Simons: fig. 9, para[0150], “data platform 910 receives block entry 901 which is to be maintained in blocks of blockchains 930-932 (step 1001). Para[0142], “Block entry 901 is representative of any data transaction that will be permanently recorded into the blockchain, such as those data received and recorded from passengers requesting a ride, connected devices, autonomous vehicle fleet managers and staff, and external sources (e.g., GPS transceivers, key fobs, loyalty cards, and the like). Block entry 901 further comprises portions of data which have been represented herein by Vehicle ID... Vehicle ID maintains the inventory, and availability status, of autonomous vehicles in a geographical area.” see also para[0108], “The block entries each comprise a plurality of data portions that are each associated with an access level.” See also para[0108]); 
storing the plurality of credentials with the associated access levels in a database (Simons: para[0150], “each of the portions of data is evaluated for an access level and added to a block in each of blockchains 930-932 based on the identified access level (step 1004).”, see also para[0108], “The receiver 428 may relay these data to an intermediate transmitter or processor prior to their being recorded in the blockchain, or the receiver 428 may relay or otherwise transmit these data directly to computing and communication systems carrying out the recording of the data to the blockchain.”); 
in response to the vehicle data request: determining, based on the user credential, whether the user is authorized to access vehicle data associated with the user credential, where the vehicle data includes a subset of the plurality of real-time vehicle data flows (Simons: para [0151], “data platform 910 receives a request to view one or more data portions of a block entry wherein the request comprises an access code associated with at least one access level (step 1005). The access code may be associated with a public, permissive, or private access level. Data platform 910 then evaluates the access code in the request with each of blockchains 930-932 maintaining each of the separate block records for each of the data portions (step 1006).)” See also fig. 2 step 202 and 203 ); and 
in accordance with a determination that the user is authorized to access the vehicle data associated with the user credential, forwarding the subset of the plurality of real-time vehicle data flows to the client device (Simons: fig. 9, para [0151], “If the access code associated with the requesting user is determined to be private, a customized view will be generated for the requesting user indicating all portions of the data from block entry 901 (i.e., Vehicle, Passenger, and Rate)”, see also para[0063]).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Simons into the teaching of Mohn to include authorizing user’s access to the requested data based user credentials and access level because it will improve the security of the system and will also increase the efficiency in identifying entry data that a user is authorized to access(Simons: para [0064]).
Regarding claim 15, Mohn in view of Simons teaches the independent claim 14. Simons teaches wherein: the client device is configured to execute a vehicle data application via a user account thereof (Simons: para[0206-0207], “The request can be submitted to access control framework 2720 which can translate and validate the requests from different systems (e.g., application, key card system, fingerprint readers, biometric devices, passwords, multi-factor authentication, and the like).”); 
the user account corresponds to the user credential, the user credential including a user name and a password of the user account (Simons: para[0207], “he security level of the requests document or location may require additional multiple validations (e.g., password and hardware device, biometrics, location verification, PINs, passwords, etc.).” see para[0105]); and 
the vehicle data is transmitted to the client device and presented to the user via the vehicle data application (Simons: para[0106], “A customized view of the availability status of parking spaces 408 in the facility 400 may be provided to customers via a display of a personal computer, smartphone, or other suitable computing device.”).
Regarding claim 17, Mohn teaches a vehicle data feed server, wherein the vehicle data feed server is coupled to a plurality of vehicles via one or more communication networks, comprising (Mohn: fig. 7, para[0022], “each portable wireless data transfer and display device being associated with a corresponding one of a plurality of vehicles, via a long-range wireless network”): 
one or more processors (Mohn: fig. 7, para[0114], “Computing device 700 includes a processor 702, memory 704, a storage device 706, ..The processor 702 may process instructions for execution within the computing device 700, including instructions stored in memory 704 or on storage device 706.. In other implementations, multiple processors and/or multiple buses may be used.”); and 
memory having instructions stored thereon, which when executed by the one or more processors cause the processors to perform operations including: receiving a plurality of real-time vehicle data flows from the plurality of vehicles via the one or more communication networks(Mohn: fig. 7, para[0123], “The network device may utilize the communication module to receive vehicle data and driver information, at predetermined times, such as at real-time or at intervals that approximate real-time, from a plurality of portable wireless data transfer and display devices via a long-range wireless network.”), wherein each real-time vehicle data flow is associated with a respective vehicle and includes at least vehicle telemetry data of the respective vehicle(Mohn: para[0148], “Portable wireless data transfer and display device 112a receives an indication of the vehicle identification as part of the vehicle data…. In some examples, the indication of the vehicle identification may represent a unique identifier of ECM 202 and/or a unique identifier of data acquisition device 106a”, para [0051], “data acquisition devices 106a-106c are electronic devices that collect vehicle data about vehicles' 102a-102c, such as location, speed, operational parameters, acceleration, operating hours, and/or other vehicle-related information.”, see also fig. 1 para[0055-0056]); 
receiving from a user of a client device a user credential and a vehicle data request(Mohn: para[0123], “The network device may than receive data requests for vehicle data and driver information from one of more remote computer devices, such as from the owners of cargo, driving companies, etc. ”);
Mohn does not explicitly teach receiving a plurality of credentials and associated access levels to vehicle data; storing the plurality of credentials with the associated access levels in a database; in response to the vehicle data request: determining, based on the user credential, whether the user is authorized to access vehicle data associated with the user credential, where the vehicle data includes a subset of the plurality of real-time vehicle data flows; and in accordance with a determination that the user is authorized to access the vehicle data associated with the user credential, forwarding the subset of the plurality of real-time vehicle data flows to the client device.
However, in an analogous art, Simons teaches receiving a plurality of credentials and associated access levels to vehicle data (Simons: fig. 9, para[0150], “data platform 910 receives block entry 901 which is to be maintained in blocks of blockchains 930-932 (step 1001). Para[0142], “Block entry 901 is representative of any data transaction that will be permanently recorded into the blockchain, such as those data received and recorded from passengers requesting a ride, connected devices, autonomous vehicle fleet managers and staff, and external sources (e.g., GPS transceivers, key fobs, loyalty cards, and the like). Block entry 901 further comprises portions of data which have been represented herein by Vehicle ID... Vehicle ID maintains the inventory, and availability status, of autonomous vehicles in a geographical area.” see also para[0108], “The block entries each comprise a plurality of data portions that are each associated with an access level.” See also para[0108]); 
storing the plurality of credentials with the associated access levels in a database (Simons: para[0150], “each of the portions of data is evaluated for an access level and added to a block in each of blockchains 930-932 based on the identified access level (step 1004).”, see also para[0108], “The receiver 428 may relay these data to an intermediate transmitter or processor prior to their being recorded in the blockchain, or the receiver 428 may relay or otherwise transmit these data directly to computing and communication systems carrying out the recording of the data to the blockchain.”);
in response to the vehicle data request: determining, based on the user credential, whether the user is authorized to access vehicle data associated with the user credential, where the vehicle data includes a subset of the plurality of real-time vehicle data flows (Simons: para [0151], “data platform 910 receives a request to view one or more data portions of a block entry wherein the request comprises an access code associated with at least one access level (step 1005). The access code may be associated with a public, permissive, or private access level. Data platform 910 then evaluates the access code in the request with each of blockchains 930-932 maintaining each of the separate block records for each of the data portions (step 1006).)” See also fig. 2 step 202 and 203 ); and 
in accordance with a determination that the user is authorized to access the vehicle data associated with the user credential, forwarding the subset of the plurality of real-time vehicle data flows to the client device (Simons: fig. 9, para [0151], “If the access code associated with the requesting user is determined to be private, a customized view will be generated for the requesting user indicating all portions of the data from block entry 901 (i.e., Vehicle, Passenger, and Rate)”, see also para[0063]).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Simons into the teaching of Mohn to include authorizing user’s access to the requested data based user credentials and access level because it will improve the security of the system and will also increase the efficiency in identifying entry data that a user is authorized to access(Simons: para [0064]).
Regarding claim 18, Mohn in view of Simons teaches the independent claim 17. Simons teaches the memory further having instructions for: associating each real-time vehicle data flow with a respective unique flow identifier (Simons: para [0105], “the data transmitted by the sensors 418 are further representative of and associated with the particular parking space 408 identifiers and their availability status. For instance, the first vehicle 410 is presently parked in a space 408, and at least several more vehicles are also parked in occupied spaces 416 (denoted by “X” in FIG. 4)”); 
wherein each of the plurality of vehicles has a unique vehicle identifier, and each real- time vehicle data flow is associated with a respective vehicle by the unique vehicle identifier of the respective vehicle(Simons: para[ 0120], “Parking Facility Customer includes data relating to the identifiers of the vehicle, driver(s) and possibly also passenger(s) associated with the customer, along with their account- and payment-related data”, para[0112], “Upon determining the vehicle or customer identity, these data are recorded in the blockchain along with their associated timestamp.”).
Regarding claim 19, Mohn in view of Simons teaches the independent claim 17. Simons teaches wherein the access level associated with the user credential is configured to identify the vehicle data associated with the user credential from the plurality of real-time vehicle data flows, and is defined based on one or more of a VIN number, a vehicle type, a plurality of predefined sensor data types, and a plurality of corresponding sensing thresholds (Simons: para[0086], “When a block entry 140-142 is added, the initial line of the entry that typically includes the hash of previous blocks and a time stamp may be amended to include information regarding the data categories within the entry, access level for each data portion, access restrictions, or the like. ... As such, when the data is later retrieved it can easily be identified or associated with an appropriate access level”, “one or more categories (e.g., e-mail address, VIN, license plate number, social security number, full or partial images of human faces for facial recognition algorithms, serial numbers”).
Claims 3-4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mohn et al. (U.S. 20190347945 A1; Hereinafter “Mohn”) in view of Simons (U.S. 20200213329 A1; Hereinafter “Simons”) and Jung et al. (U.S. 20210141978 A1; Hereinafter “Jung”) .
Regarding claim 3, Mohn in view of Simons teaches the independent claim 1.
Mohn in view of Simons does not explicitly teach wherein the vehicle data feed server is communicatively coupled to one or more vehicle operator devices via the one or more communication networks, further comprising: receiving one or more control data flows from the one or more vehicle operator devices or the vehicles, wherein each control data flow includes one or more control commands, and each command is issued by a respective vehicle operator device to control a respective subset of the plurality of vehicles, wherein the access level associated with the user credential is used for selecting at least part of the vehicle data associated with the user credential from the one or more control data flows.
However, in an analogous art, Jung teaches wherein the vehicle data feed server is communicatively coupled to one or more vehicle operator devices via the one or more communication networks, further comprising: receiving one or more control data flows from the one or more vehicle operator devices or the vehicles (Jung: para[0042], “one autonomous vehicle in the database may include a plurality of data sets, and when the plurality of data sets is transmitted to the simulator through the DBMS, they may appear as one autonomous vehicle on a display on which the plurality of data sets are output. In addition, the plurality of data sets may be configured to include a perception data set, a planning data set, and a control data set, so that a connected user may be allowed to access one or more data sets among the plurality of data sets.”), 
wherein each control data flow includes one or more control commands, and each command is issued by a respective vehicle operator device to control a respective subset of the plurality of vehicles (Jung: para[0053], “the authority information may be previously configured, in relation to user information, as to which degree the corresponding user is allowed to control data such as inputting, editing, or outputting data or may record data regarding a user being shared or granted authorization to another user's data”), 
wherein the access level associated with the user credential is used for selecting at least part of the vehicle data associated with the user credential from the one or more control data flows (Jung: para[0053], “The platform of the present invention may compare the user's information with the user information in the database to determine information of an autonomous vehicle that the user may access (S313), and the security module may grant an authority to edit the autonomous vehicle information matched to the corresponding user based on authority information in the database (S314”, see also para [0073]).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Jung into the modified teaching of Mohn to include receiving one or more control data flows from the one or more vehicle operator devices or the vehicles, wherein each control data flow includes one or more control commands, and each command is issued by a respective vehicle operator device to control a respective subset of the plurality of vehicles, wherein the access level associated with the user credential is used for selecting at least part of the vehicle data associated with the user credential from the one or more control data flows because it will increase reliability and integrity in data sharing of autonomous vehicle (Jung: para [0057]).
Regarding claim 4, Mohn in view of Simons and Jung teaches the dependent claim 3. Jung teaches consolidating the one or more control data flows with the plurality of real-time vehicle data flows, including grouping the plurality of real-time vehicle data flows and the one or more control data flows into a plurality of vehicle data shards (Jung: para[0060-0068], “FIG. 10, the autonomous vehicle 1 in the platform may include a plurality of data sets as described above, and one data set may also include one or a plurality of data packets. In FIG. 10, data set 1 includes data packet 1 to data packet a, data set 2 includes data packet 1 to data packet b, and data set 3 includes data packet 1 to data packet c. Here, a, b, and c may consist of natural numbers greater than 3.”).
Regarding claim 16, Mohn in view of Simons teaches the independent claim 14.
Mohn in view of Simons does not explicitly teach wherein: the client device is configured to generate a vehicle control command based on the vehicle data and send the vehicle control command to one of the plurality of vehicles, such that the one of the plurality of vehicles can be controlled based on the vehicle data that is collected in real time from a subset of the plurality of vehicles and is accessible to the user of the client device; the client device is configured to apply a data filter locally to the vehicle data associated with the user credential to identify a subset of the vehicle data associated with the user credential; and each real-time vehicle data flow further includes one or more of control event data, control command, vehicle-to-device binding event data, sensor readings, and log data associated with the respective vehicle. 
However, in an analogous art, Jung teaches wherein: the client device is configured to generate a vehicle control command based on the vehicle data and send the vehicle control command to one of the plurality of vehicles, such that the one of the plurality of vehicles can be controlled based on the vehicle data that is collected in real time from a subset of the plurality of vehicles and is accessible to the user of the client device (Jung: para[0036], [0042], “the users may transfer the autonomous vehicle information along with the edits of the information on the autonomous vehicle allowed to access to the simulator so that a simulation result may be received. Here, the simulator may be operated in real time or may be operated when requested by an administrator or a user and may be configured to transfer the simulation result to the output module so as to be transmitted to the user when the user applies an algorithm developed by the user.”); 
the client device is configured to apply a data filter locally to the vehicle data associated with the user credential to identify a subset of the vehicle data associated with the user credential (Jung, para[0053], “the authority information may be previously configured, in relation to user information, as to which degree the corresponding user is allowed to control data such as inputting, editing, or outputting data or may record data regarding a user being shared or granted authorization to another user's data.”); and 
each real-time vehicle data flow further includes one or more of control event data, control command, vehicle-to-device binding event data, sensor readings, and log data associated with the respective vehicle (Jung: para[0057], “an unexpected event that occurs during real-world driving may also be stored and may be configured to be displayed as a virtual environment encountered when autonomous vehicles of a virtual reality drive when the simulator is operated.”).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Jung into the modified teaching of Mohn to include the client device is configured to generate a vehicle control command based on the vehicle data and send the vehicle control command to one of the plurality of vehicles, such that the one of the plurality of vehicles can be controlled based on the vehicle data that is collected in real time from a subset of the plurality of vehicles and is accessible to the user of the client device, the client device is configured to apply a data filter locally to the vehicle data associated with the user credential to identify a subset of the vehicle data associated with the user credential because it will increase reliability and integrity in data sharing of autonomous vehicle (Jung: para [0057]).
Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mohn et al. (U.S. 20190347945 A1; Hereinafter “Mohn”) in view of Simons (U.S. 20200213329 A1; Hereinafter “Simons”) and Brandmaier et al. (U.S. 20220284514 A1; Hereinafter “Brandmaier”) .
Regarding claim 13, Mohn in view of Simons teaches the dependent claim 8. 
Mohn in view of Simons teaches does not teach wherein the vehicle data request includes a first request, and the vehicle data associated with the user credential includes first vehicle data extracted from a first vehicle data shard in response to the first request, further comprising: receiving from a second user of a second client device a second user credential and a second request; and in response to the second request, independently of the first request: determining, based on the second user credential, whether the second user is authorized to access second vehicle data associated with the second user credential, where the second vehicle data includes a second subset of the plurality of real-time vehicle data flows; and in accordance with a determination that the second user is authorized to access the second vehicle data associated with the second user credential, forwarding the second subset of the plurality of real-time vehicle data flows to the second client device; wherein the second vehicle data is extracted from a second vehicle data shard, independently of the first vehicle data being extracted from the first vehicle data shard.
However, in an analogous art, Brandmaier teaches wherein the vehicle data request includes a first request, and the vehicle data associated with the user credential includes first vehicle data extracted from a first vehicle data shard in response to the first request, further comprising: receiving from a second user of a second client device a second user credential and a second request (Brandmaier: fig. 7b, para[0127], “Short-range communications system 712 may send the short-range communications system 742 a second request for vehicle driving data of the fourth vehicle 740 and for nearby infrastructure data. The second request for vehicle driving data may include the collision identification number and the time frame for which the vehicle driving data and the nearby infrastructure data is requested”); and 
in response to the second request, independently of the first request: determining, based on the second user credential, whether the second user is authorized to access second vehicle data associated with the second user credential, where the second vehicle data includes a second subset of the plurality of real-time vehicle data flows (Brandmaier: fig. 7b, para[0127-0128]); and 
in accordance with a determination that the second user is authorized to access the second vehicle data associated with the second user credential, forwarding the second subset of the plurality of real-time vehicle data flows to the second client device (Brandmaier: fig. 7b, para[0127-0128] “The short-range communications system 742 may then transmit the tagged vehicle driving data and the tagged nearby infrastructure data for the fourth vehicle 740 to short-range communications system 712 via one or more V2V communications. Short-range communications system 712 may then upload the received tagged vehicle driving data and the tagged nearby infrastructure data for the fourth vehicle 740 to accident analysis server 250 via telematics device 713 or mobile device 715”); 
wherein the second vehicle data is extracted from a second vehicle data shard, independently of the first vehicle data being extracted from the first vehicle data shard (Brandmaier: fig. 7b, para[0128]).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Brandmaier into the modified teaching of Mohn to include receiving from a second user of a second client device a second user credential and a second request, determining, determining access authorization and forward the requested data because it will add more layer of protection to transmissions of data in the network and also will protect the integrity of the data stored in the database (Brandmaier: para [0026]).
Regarding claim 20, Mohn in view of Simons teaches the independent claim 17. 
Mohn in view of Simons teaches does not teach the memory further having instructions for: storing the plurality of real-time vehicle data flows in the database of the vehicle data feed server for a first period of time; generating configuration metadata corresponding to the plurality of real-time vehicle data flows and the vehicle data request received from the client device; storing the configuration metadata in the database for a second period of time that is greater than the first period of time.
However, in an analogous art, Brandmaier teaches the memory further having instructions for: storing the plurality of real-time vehicle data flows in the database of the vehicle data feed server for a first period of time (Brandmaier: para[0060],“telematics device 213 may be configured to transmit vehicle data for first vehicle 210 to driving data database 252 at a first predetermined interval.”); 
generating configuration metadata corresponding to the plurality of real-time vehicle data flows and the vehicle data request received from the client device (Brandmaier: Para[0108], “The accident analysis module may return a first set of vehicle driving data corresponding to vehicle driving data for first vehicle 210 and second vehicle 220 for a first subset of the first time frame,” see also para[0137]); and 
storing the configuration metadata in the database for a second period of time that is greater than the first period of time (Brandmaier: Para[0108], “The collections module may then determine a second time frame that represents the period of time for which no vehicle driving data was received (i.e. if the first time frame was from 0.1 ms to 0.8 ms, the accident analysis may return data from 0.1 ms to 0.6 ms, which is the first subset of time, and the collections module may determine that the second subset of time is 0.61 ms to 0.8 ms).”, “The collections module may store the vehicle driving data received from one or more of the accident analysis module, mobile device 215, telematics device 213, mobile device 225, and telematics device 223 on the computing platform on which it is executing”).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Brandmaier into the modified teaching of Mohn to include storing the plurality of real-time vehicle data flows in the database of the vehicle data feed server for a first period of time; generating configuration metadata corresponding to the plurality of real-time vehicle data flows and the vehicle data request received from the client device; storing the configuration metadata in the database for a second period of time that is greater than the first period of time because it will add more layer of protection to transmissions of data in the network and also will protect the integrity of the data stored in the database (Brandmaier: para [0026]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 CN 112224186 A, Vehicle Control Method, Device, Computer Readable Storage Medium And Processor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA L NOEL whose telephone number is (571)272-1628. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.L.N./Examiner, Art Unit 2437     
/KRISTINE L KINCAID/Supervisory Patent Examiner, Art Unit 2437